DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments filed 10/3/2022 have been fully considered. 
The argument that Bickford Smith does not fully disclose the subject matter of independent claim 1 in the manner as required for a rejection under 35 USC 102 is  found persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of PG PUB 2010/0283238 to Deighan et al, as set forth below. Accordingly, the present Detailed Action is made final and replaces the Final Rejection mailed 7/12/2022.
The argument that the Examiner incorrectly constructed claims 1-3, 5 and 6 as not requiring “a compatible female neuraxial connector” and claims 1-3 and 5-9 as not requiring “a non-compatible female standard luer connector” is not persuasive since these features are only functionally recited in the indicated claims. That is, the “device” of claims 1-3, 5 and 6 does not comprise “a compatible female neuraxial connector” and “a non-compatible female standard luer connector”, and the “drug delivery kit” of claims 7-9 does not comprise “a non-compatible female standard luer connector”.   
The Examiner notes that Applicant’s argument that Bickford Smith does not teach that the compatible female neuraxial connector is for “removable attachment” to the elongate tip is not persuasive since Applicant only argues that the collar 20 surrounds the elongate tip 18 and is permanently fixed to the syringe 10 and does not present any arguments to the connection of the either the collar 20 or the elongate tip 18 with compatible female neuraxial connector 50. Additionally, Applicant refers to a “Shirley” which was not used in the prior or current rejections.

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 5, the term “the” in the phrase “the distal direction” should be replaced with the term “a” since this is the first time that the direction is being recited. On line 14, the term “a” in the phrase “a non-compatible, female standard luer connector” should be replaced with the term “the” since this connector has been recited earlier in the claim. On line 14, the comma (,) should be removed to match the language used earlier in the claim.   Appropriate correction is required.
Claim 2 is objected to because of the following informalities: On line 2, the comma (,) should be replaced with the term “and” and a new comma (,) should be inserted before the term between the phrases “a distal end” and “the plurality of longitudinal ribs” in order to be grammatically correct. On lines 2-3, the phrase “the proximal end to the distal end” should be amended to recite “the proximal end of the collar to the distal end of the collar” to make it clear that these lines are not referring to the ends of the syringe barrel. On line 3, the phrase “that increases” should be replaced with the phrase “to increase” to be grammatically correct. On line 3, the term “the” should be inserted before the phrase “outside diameter” since claim 1 has been amended to introduce this feature. Appropriate correction is required.
 Claim 3 is objected to because of the following informalities: On line 2, the term “to” should be replaced with either the term “on” or “with” in order to be grammatically correct. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: On line 2, the term “to” should be replaced with either the term “on” or “with” in order to be grammatically correct. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: On line 2, the comma (,) should be replaced with the term “and” in order to be grammatically correct. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bickford Smith (PG PUB 2006/0047251) in view of Deighan et al. (PG PUB 2010/0283238).
Re claim 1, Bickford Smith discloses a device (the combination of the syringe 10 of Fig 1 and the convertor 14 of Fig 2a-2d; it is noted that all reference characters cited below pertain to Fig 2a-2d unless otherwise noted) comprising: a syringe barrel 10 (Fig 1) comprising a distal end (to the right in Fig 1 and Fig A below), an open proximal end (to the left in Fig 1 and Fig A below) and a sidewall (seen but not labeled in Fig 1; labeled in annotated Fig A below) extending between the distal end to the open proximal end (as seen in Fig 1 and Fig A below), the sidewall including an inside surface that defines a chamber for retaining fluids (“injection of drugs”, Para 68); the distal end including a distal wall (labeled in annotated Fig A below) having an elongate tip 18 that extends in the distal direction from the distal wall (as seen in Fig 1 and Fig A below; see Para 85 discloses that the syringe is “made having the different outlet 18” – therefore, the tip 18 is integral with and extends from the distal wall), the elongate tip sized and shaped for connection to a compatible female neuraxial connector (it is noted that the limitation reciting “the elongate tip sized and shaped for connection to a compatible female neuraxial connector” only requires that the elongate tip have a size and shape that is capable of connecting to a compatible female neuraxial connector and does not require the claimed “device” to include a “compatible female neuraxial connector”; this limitation is met in view of Para 67,85 which set forth that tip 18 is attached to a neuraxial connector 50 (needle 50 which is “especially adapted” for a neuraxial connection) via threads 26), the elongate tip comprising an opening (as seen in Fig 2b, the tip 18 comprises a distal opening (facing upward in Fig 2b) and a proximal opening (facing downward in Fig 2b)) providing access to the chamber (“injection of drugs”, Para 68) and an outside surface having a taper of less than 6% extending in a distal direction (see Para 27 which discloses that the tip has a 5% taper); and a collar 20 (Fig 2b) disposed coaxially around the elongate tip (as seen in Fig 2B) and forming a channel (within which threads 26 extend in Fig 2b) between the elongate tip and the collar (as seen in Fig 2b) sized to receive a portion of the compatible female neuraxial connector (it is noted that the limitation reciting “a channel […] sized to receive a portion of the compatible female neuraxial connector” only requires that the channel have a size that is capable of receiving a compatible female neuraxial connector and does not require the claimed “device” to include a “compatible female neuraxial connector”; this limitation is met in view of Para 67,85 which disclose that the channel (within which threads 26 extend) receives the neuraxial connector/needle), the collar including a plurality of longitudinal ribs 56 (Fig 2d) extending outwardly from an outside surface of the collar (as seen in Fig 2d), the plurality of longitudinal ribs defining an outside diameter (as seen in Fig 2d and labeled in annotated Fig B below). Bickford Smith does not explicitly disclose (1) that the outside diameter defined by the longitudinal ribs prevents a non-compatible female standard luer connector from sliding over the outside surface of the collar or (2) that the plurality of longitudinal ribs prevent entry of the non-compatible female standard luer connector into the channel and connection to the open elongate tip (it is noted that these limitations do not require the “device” to include “a non-compatible female standard luer connector” but rather that the ribs be sized to interact with/relate to such a connector as claimed). 
Deighan, however, teaches a device 18 (Fig 7D) comprising an elongate tip 34 (seen but not labeled in Fig 7D; labeled in Fig 3), a collar 46 (seen but not labeled in Fig 7D; labeled in Fig 3) and a channel 42 (seen but not labeled in Fig 7D; labeled in Fig 3) wherein the collar defines an outside diameter that prevents a non-compatible female standard luer connector from (1) sliding over the outside surface of the collar (as seen in Fig 51, female standard luer connector 84 is not wide enough to slide over the outside surface of the collar 46) and (2) entering into the channel and connection to the elongate tip (as seen in Fig 51, female standard luer connector 84 is prevented from entering the channel and connecting to the elongate tip to its abutment with the end face of the collar) (Para 44,51); Deighan teaches that providing the collar with such dimensions prevents misconnection with female standard luer connectors of IV catheters (Para 3). Therefore, it would have been obvious to one of ordinary skill in the art to modify Bickford Smith to provide its ribs (which define the outside diameter of the collar) with a size that prevents a female standard luer connector from sliding over the outside surface of the collar and prevents entry of the female standard luer connector into the channel and connection to the elongate tip, as taught by Deighan, for the purpose of preventing misconnection with IV catheters (Para 3). 
Although Bickford Smith already discloses that the 5% taper of its elongate tip prevents misconnection to female standard luer connectors (Para 62), Bickford Smith further discloses that a secondary means for preventing misconnection is desired (Para 84). However, the specific secondary means set forth in Para 84 (castellations 90) are not disclosed or compatible with the embodiment of Fig 2a-2d; accordingly, the embodiment of Fig 2a-2d does not have a desired secondary means for preventing misconnection. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bickford Smith to include a secondary means for preventing misconnection, as taught by Deighan, since Bickford Smith discloses that a secondary means is desired.

    PNG
    media_image1.png
    518
    590
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    251
    533
    media_image2.png
    Greyscale

Re claim 2, Bickford Smith discloses that the collar comprises a proximal end (toward the bottom of the page in Fig 2b), a distal end (toward the top of the page in Fig 2b) and the plurality of longitudinal ribs extend from the proximal end to the distal end that increase the thickness and outside diameter of the collar (as seen in Fig 2d).  
Re claim 3, Bickford Smith discloses that the collar of the device is integrally formed to the distal wall of the device (Para 85 discloses that the syringe is “made having the different outlet 18” – therefore, the tip 18 and its collar 20 are integrally formed to the distal wall).
Re claim 5, Bickford Smith discloses all the claimed features except that each of the plurality of longitudinal ribs has a square cross-sectional shape. However, it would have been an obvious matter of design choice to modify the shape of the ribs to have a square cross-sectional shape since applicant has not disclosed that having such a shape solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of this shape, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Additionally, it would have been an obvious matter of design choice to modify the ribs to have a square cross-sectional shape since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  It is noted that this claim has also been rejected with art below.
Re claim 6, Bickford Smith discloses that each of the plurality of longitudinal ribs has a rounded cross-sectional shape (as seen in Fig 3c; it is noted that Fig 3c is a view of device 30 not device 14, but both possess longitudinal ribs 56 and, thus, the ribs of Fig 3c are the same as the ribs of Fig 2d).
Re claim 7, Bickford Smith as modified by Deighan in the rejection of claim 1 above discloses a drug delivery kit 10+14+50 (Fig 1) comprising the device of claim 1 (see the rejection of claim 1 above); and a compatible female neuraxial connector 50 (Fig 1; Para 67,85) for removable attachment to the elongate tip (Para 67), the compatible female neuraxial connector comprising an attachment portion 32’ (Fig 1) including an interior surface (as seen in Fig 1) defining an inner dimension sized to attach the compatible female neuraxial connector to the elongate tip in a fluid-tight connection (Para 67,85).  
Re claim 8, Bickford Smith discloses that the collar of the device is integrally formed to the distal wall of the device (Para 85 discloses that the syringe is “made having the different outlet 18” – therefore, the tip 18 and its collar 20 are integrally formed to the distal wall).
Re claim 9, Bickford Smith discloses that the compatible female neuraxial connector further comprises an open distal end (within needle 52, Para 67), an open proximal end (seen to the left in Fig 1) in fluid communication with the open distal end (Para 68, “injection of drugs”), wherein the interior surface of the attachment portion includes a taper of less than 6% (inherent since it mates with tip 18 which has a taper of 5% in Para 27 and Para 85 states that the female connector 50 “will be especially adapted for the different connector [14]”) decreasing in a proximal to distal direction and defines a cavity (as seen in Fig 1) with an inner cross-sectional diameter sized to prevent connection of the compatible female neuraxial connector to a standard male luer connector (Para 85).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bickford Smith (PG PUB 2006/0047251)/Deighan et al. (PG PUB 2010/0283238) in view of Kimball (PG PUB 2008/0287919).
Re claim 5, Bickford Smith/Deighan discloses all the claimed features except that the plurality of longitudinal ribs has a square cross-sectional shape. Kimball, however, teaches a substantially similar device 26 (Fig 2) comprising an open elongate tip 92 (Fig 2), a collar 94 (Fig 2) and a plurality of longitudinal ribs 98 (Fig 2) that have a square cross-sectional shape (as seen in Fig 2, if one where to take a cross-section in the lateral plane, the cross-section would be square) for the purpose of assisting a person in grasping and rotating the device (Para 30). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bickford Smith/Deighan to include the ribs such that they have a square cross-sectional shape, as taught by Kimball, for the purpose of assisting a person in grasping and rotating the device (Para 30).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783